Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-10 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Correction or clarification is required.
In claims 7 and 16, it is unclear how the recitation “ the structure . . . line” on lines 3-4 is read on the preferred embodiment. Insofar as understood, no such second circulator is seen on the drawings. Also, it is unclear how the circulators can be “activated” since they are the passive devices. 
              In claim 9, it is unclear how the recitation “ the circulator . . . beams” on lines 2-3 is read on the preferred embodiment. Insofar as understood, no such circulator connected to the antennas is seen on the drawings. The same is true for claim 10.
                                                 Claim Rejections - 35 USC §103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 11-15 and 17-20  are rejected under 35 USC 103 as being unpatentable over Yasukawa et al (JP11122013) in view of Niisato et al (JP2006174190).
   Note: The method steps are inherently taught in the apparatus device/limitations in the rejections as follow:
Regarding claims 1, 8 and 17,  Yasukawa et al disclose the circuit as shown on Figures 1-8 comprising:
-a first device (12); 
-a second device (17) including:
-a circulator (44);
-a transmission line (40) connected to the circulator, 
Regarding to claims 2 and 11, wherein the circulator (44) is a three-port circulator comprising a first port, a second port, and a third port.
Regarding to claims 3, 12 and 18, wherein the input signal is received at the first port (IN);  the transmission line is connected to the second port; and the output signal is outputted from the third port (OUT).
          Yasukawa et al disclose the circuit with all limitations of the claimed invention as stated above but fails to disclose that:
-the transmission line having a plurality of segments; and a plurality of circuit elements connected to the plurality of segments; 
wherein a delay between the input signal and the output signal is based on at least one control signal being applied on at least one circuit element among the plurality of circuit elements.
          Niisato et al suggest to employ the variable coaxial delay line (3, S1-S5, 5) as shown on Figures 1-5 for providing selectable delay.
         It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to employ the selectable delay line as suggested by Niisato et al in the circuit of Yakusawa et al for the purpose of providing selectable delay.
Regarding to claims 4, 13 and 19-20, wherein the plurality of circuit elements comprises a plurality of switches (S1-S5) connected to ground; the at least one control signal activates a switch among the plurality of switches; and the delay is twice the distance between the circulator and the segment connected to the activated switch, see Figure 1 of Niisato et al.
Regarding to claims 5 and 14,  the modified device further comprising a controller (5) configured to generate the at least one control signal, wherein: the plurality of circuit elements (3) are connected to the controller (5); the at least one control signal comprises a first control signal and a second control signal; the first control signal activates a first delay state of a first subset of the plurality of segments; the second control signal activates a second delay state of a second subset of the plurality of segments; the delay is based on a first number of segments activated to the first delay state, and based on a second number of segments activated to the second delay state.  
Regarding to claims 6 and 15. wherein: the plurality of circuit elements of the modified device  are connected to a plurality of switches connected to ground,  the at least one control signal further comprises an activation signal to activate a switch among the plurality of switches (S1-S5); and the delay is further based on a distance between the circulator and the segment connected to the activated switch.  

Allowable Subject Matter
          Claims 7, 9-10 and 16 would be allowable if rewritten or amended to overcome the above rejection under 35 USC 112 (b) and include all limitations of the base claims. These claims are allowed because the prior art of record fails to disclose that:
- a second circulator connected to a second end of the transmission line; the second circulator being configured to receive a second input signal that propagates in a second direction from the second end of the transmission line to the first end of the transmission line; and output a second output signal, wherein a delay between the second input signal and the second output signal is based on the at least one control signal being applied on the at least one circuit element among the plurality of circuit elements as combined in claims 7 and 16.  
- the circulator is configured to output the output signal to the plurality of antennas; and the plurality of antennas is configured to transmit the output signal as radio beams as combined in claims 9-10.

Conclusion

       Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH T. LE whose telephone number is (571) 272-1745. The examiner can normally be reached on Monday-Friday (7AM-8PM).
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.


/DINH T LE/Primary Examiner, Art Unit 2842